OPINION OP THE COURT BY
HARTWELL, J.
The order of sale of personal property comes within the express authority of the statute relating to guardians and wards, Section 1360, Civil Code. The payment into Court is .not expressly authorized by statute, but in many cases may be a proper and necessary course, which Courts of Probate may lawfully require. The delay to institute legal proceedings against the Judge to whose official misconduct this loss is due is not a mark of prompt efficiency in the guardian, but to infer therefrom his complicity in fraud, is going further than in fact or law is permissible. This is not a case of improper investment of trust funds, the loss of which, by relying on personal security, may be charged to the trustee who ought to have invested in government or real estate securities ; it is merely obedience to a lawful order of Court. I do not think the guardian is chargeable for this sum by reason of breach of trust or of duties enumerated in his official bond.